



EXHIBIT 10.18

 

GENERAL MILLS, INC.

 

1990 SALARY REPLACEMENT

 

STOCK OPTION PLAN

 

 


--------------------------------------------------------------------------------


GENERAL MILLS, INC.

 

1990 SALARY REPLACEMENT STOCK OPTION PLAN

 

 

1.

PURPOSE OF THE PLAN

 

The purpose of the General Mills, Inc. 1990 Salary Replacement Stock Option Plan
(the “Plan”) is to give key employees of General Mills, Inc. (the “Company”) and
its subsidiaries who are primarily responsible for the management of the
business of the Company the opportunity to receive stock option grants in lieu
of salary increases, and, as to employees who are not subject to Section 16 of
the 1934 Act (each as hereinafter defined), an opportunity to receive stock
option grants in lieu of certain other compensation and employee benefits
thereby encouraging focus on the growth and profitability of the Company and its
Common Stock.

 

 

2.

EFFECTIVE DATE OF PLAN

 

This Plan shall become effective as of September 17, 1990, subject to the
approval of the stockholders of the Company at the Annual Meeting on September
17, 1990.

 

 

3.

ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Compensation Committee (the “Committee”).
The Committee shall be made up of non-management members of the Board of
Directors (the “Board”) appointed in accordance with the Company’s Certificate
of Incorporation. The Committee shall have authority to adopt rules and
regulations for carrying out the purpose of the Plan, select the employees to
whom grants will be made (“Optionees”), the number of shares to be optioned and
interpret, construe and implement the provisions of the Plan; provided that if
at any time Rule 16b-3 or any successor rule (“Rule 16b-3”) under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), so permits without adversely
affecting the ability of the Plan to comply with the conditions for exemption
from Section 16 of the 1934 Act (or any successor provisions) provided by Rule
16b-3, the Committee may delegate the administration of the Plan in whole or in
part, on such terms and conditions, and to such person or persons as it may
determine in its discretion, as it relates to persons not subject to Section 16
of the 1934 Act, or any successor provision. Decisions of the Committee (or its
delegate as permitted herein) shall be final, conclusive and binding upon all
parties, including the Company, stockholders and Optionees.

 

 

4.

COMMON STOCK SUBJECT TO THE PLAN

 

The shares of “Common Stock” of the Company ($.10 par value) to be issued upon
the exercise of a non-qualified option to purchase Common Stock granted
hereunder (an “Option”) may be made available from the authorized but unissued
Common Stock, shares of Common Stock held in the treasury, or Common Stock
purchased on the open market or otherwise.


--------------------------------------------------------------------------------


Approval of the Plan by the stockholders of the Company shall constitute
authorization to use such shares for the Plan, subject to the discretion of the
Board or as such discretion may be delegated to the Committee.

 

Subject to the provisions of the next succeeding paragraph, the maximum
aggregate number of shares originally authorized under the Plan for which
Options could be granted under the Plan shall was 3,000,000 shares. As of June
1, 1992, and subject to the provisions of the next succeeding paragraph, there
remain 4,493,000 shares authorized to be issued under the Plan (as adjusted for
stock splits). If an Option granted under the Plan is terminated without having
been exercised in full, the unpurchased or forfeited shares or rights to receive
shares shall become available for grant to other employees.

 

If a corporate transaction has occurred affecting the Common Stock such that an
adjustment to outstanding awards is required to preserve (or prevent enlargement
of) the benefits or potential benefits intended at the time of grant, then in
such manner as the Committee deems equitable, an appropriate adjustment shall be
made to (i) the number and kind of shares which may be awarded under the Plan;
(ii) the number and kind of shares subject to outstanding awards; (iii) the
number of shares credited to an account; and, if applicable, (iv) the exercise
price of outstanding Options; provided that the number of shares of Common Stock
subject to any Option denominated in Common Stock shall always be a whole
number. For this purpose a corporate transaction includes, but is not limited
to, any dividend or other distribution (whether in the form of cash, Common
Stock, securities of a subsidiary of the Company, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Common Stock or other securities of the Company, issuance of warrants or
other rights to purchase Common Stock or other securities of the Company, or
other similar corporate transactions. Notwithstanding anything in this paragraph
to the contrary, an adjustment to an Option under this paragraph shall be made
in a manner that will not result in a new grant of an Option under Code Section
409A.

 

 

5.

ELIGIBLE PERSONS

 

Only persons who are officers or key employees of the Company or a subsidiary
shall be eligible to receive grants under the Plan. No grant shall be made to
any member of the Committee or any other non-employee director.

 

 

6.

PURCHASE PRICE OF SALARY STOCK OPTIONS

 

The purchase price for each share of Common Stock issuable under an Option shall
not be less than 100 percent of the Fair Market Value of the Shares of Common
Stock of the Company subject to such option on the date of grant. “Fair Market
Value” as used in the Plan shall equal the closing price of the Common Stock on
the New York Stock Exchange on the applicable date.

 


--------------------------------------------------------------------------------


 

7.

OPTION TERM

The term of each Option grant as determined by the Committee shall not exceed
ten (10) years and one (1) month from the date of that grant and shall expire as
of the last day of the designated term, unless terminated earlier under the
provisions of the Plan.

 

 

8.

OPTION TYPE

 

Option grants will be Non-Qualified Stock Options governed by Section 83 of the
Internal Revenue Code of 1986, as amended (the “Code”) or any successor
provision.

 

 

9.

NON-TRANSFERABILITY OF OPTIONS

 

No Option granted under this Plan shall be transferable by the Optionee
otherwise than by the Optionee’s Last Will and Testament or by the laws of
descent and distribution. An Optionee shall forfeit any Option assigned or
transferred, voluntarily or involuntarily, other than as permitted under this
Section. Each Option shall be exercised during the Optionee’s lifetime only by
the Optionee or his or her guardian or legal representative.

 

 

10.

EXERCISE OF OPTIONS

 

Except as provided in Sections 12, 13 and 14, each Option shall be vested and
may be exercised in accordance with such terms and conditions as may be
determined by the Committee for grants to officers or executives and by the
Chief Executive Officer of the Company for grants to other management
participants.

 

Subject to the provision of this Section 10, each Option may be exercised in
whole or, from time to time, in part with respect to the number of then
exercisable shares in any sequence desired by the Optionee without regard to the
date of grant of stock options under other plans of the Company.

 

An Optionee exercising an Option shall give notice to the Company of such
exercise and of the number of shares elected to be purchased prior to 4:30 P.M.
CST/CDT on the day of exercise, which must be a business day at the executive
offices of the Company. At the time of purchase, the Optionee shall tender the
full purchase price of the shares purchased. Until such payment has been made
and a certificate or certificates for the shares purchased has been issued in
the Optionee’s name, the Optionee shall possess no stockholder rights with
respect to any such shares. Payment of such purchase price shall be made to the
Company, subject to any applicable rule or regulation adopted by the Committee:

 

 

(i)

in cash (including check, draft, money order or wire transfer made payable to
the order of the Company);

 

 

(ii)

through the delivery of shares of Common Stock owned by the Optionee; or

 

 

(iii)

by a combination of (i) and (ii) above.


--------------------------------------------------------------------------------


For determining the payment, Common Stock delivered pursuant to (ii) or (iii)
shall have a value equal to the Fair Market Value of the Common Stock on the
date of exercise.

 

 

11.

WITHHOLDING TAXES ON OPTION EXERCISE

 

Each Optionee shall deliver to the Company cash in an amount equal to all
federal, state and local withholding taxes required to be collected by the
Company in respect of the exercise of an Option, and until such payment is made,
the Company may, in its discretion, retain all or a portion of the shares to be
issued.

 

Notwithstanding the foregoing, to the extent permitted by law and pursuant to
such rules as the Committee may adopt, an Optionee may authorize the Company to
satisfy any such withholding requirement by directing the Company to withhold
from any shares to be issued such number of shares as shall be sufficient to
satisfy the withholding obligation.

 

 

12.

EXERCISE OF OPTIONS IN EVENT OF CERTAIN CHANGES OF CONTROL

 

Each outstanding Option shall become immediately and fully exercisable for a
period of six (6) months following the date of the following occurrences, each
constituting a “Change of Control”:

 

 

(i)

if any person (including a group as defined in Section 13(d)(3) of the 1934 Act)
becomes, directly or indirectly, the beneficial owner of twenty (20) percent or
more of the shares of the Company entitled to vote for the election of
directors;

 

 

(ii)

as a result of or in connection with any cash tender offer, exchange offer,
merger or other business combination, sale of assets or contested election, or
combination of the foregoing, the persons who were Directors of the Company just
prior to such event cease to constitute a majority of the Company’s Board of
Directors; or

 

 

(iii)

the stockholders of the Company approve an agreement providing for a transaction
in which the Company will cease to be an independent publicly-owned corporation
or a sale or other disposition of all or substantially all of the assets of the
Company occurs.

 

After such six (6) month period the normal option exercise provisions of the
Plan shall govern. In the event an Optionee is terminated as an employee of the
Company or a Subsidiary within two (2) years of any of the events specified in
(i), (ii) or (iii), all outstanding Stock Options at that date of termination
shall become immediately exercisable for a period of three (3) months.


--------------------------------------------------------------------------------


 

13.

TERMINATION OF EMPLOYMENT OR LEAVE OF ABSENCE OF AN OPTIONEE

 

 

(a)

Normal Termination

 

If the Optionee’s employment by the Company or a subsidiary terminates for any
reason other than as specified in subsections (b), (c), (d) or (e), the Options
shall terminate three (3) months after such termination. If the employment by
the Company or a subsidiary of an Optionee, other than an Optionee subject to
Section 16 of the 1934 Act, is terminated for the convenience of the Company, as
determined by the Committee, and, at the time of termination the sum of the
Optionee’s age and service with the Company equals or exceeds 70, the Committee,
in its sole discretion, may permit any Option previously granted to the Optionee
under the Plan to be exercised to the full extent that such Option could have
been exercised by such Optionee immediately prior to the Optionee’s termination
and may permit such Option to remain exercisable until the expiration of the
Option in accordance with its original term.

 

 

(b)

Death

 

If the termination of employment is due to the Optionee’s death, the Options may
be exercised as provided in Section 14.

 

 

(c)

Retirement

 

If the termination of employment is due to the Optionee’s retirement, the
Optionee thereafter may exercise an Option within the period remaining under the
original term of the Option.

 

 

(d)

Spin-offs

 

If the termination of employment is due to the cessation, transfer, or spin-off
of a complete line of business of the Company, the Committee, in its sole
discretion, may determine that all outstanding Options granted more than one (1)
year prior to the date of such termination shall immediately become exercisable
for a period of three (3) years after the date of such termination, subject to
the provisions of Section 7.

 

 

(e)

Leave of Absence

 

Unless the Committee shall otherwise determine, if an Optionee is placed on an
unpaid leave of absence, such Optionee’s Options shall terminate at the
expiration of the unpaid leave of absence.

 

If an Optionee is placed on an unpaid leave of absence, retires during such
leave, and the Committee had decided not to terminate the Optionee’s right to
exercise an Option at the date of the inception of said leave of absence, then
such Optionee may exercise an Option in accordance with subsection (c).

 

 

 


--------------------------------------------------------------------------------


 

14.

DEATH OF OPTIONEE

 

If an Optionee should die while employed by the Company or a subsidiary or after
retirement, any Option previously granted to the Optionee under this Plan may be
exercised by the person designated in such Optionee’s Last Will and Testament
or, in the absence of such designation, by the Optionee’s estate, to the full
extent that such Option could have been exercised by such Optionee immediately
prior to the Optionee’s death, subject to the original term of the Option.

 

 

15.

AMENDMENTS TO THE PLAN

 

The Plan may be terminated, modified, or amended by the Board of Directors of
the Company.

 

Subject to the approval of the Board of Directors, the Committee may at any time
terminate, modify or suspend the operation of the Plan, provided that no such
amendment, alteration or discontinuation shall be made without the approval of
the stockholders of the Company:

 

 

(i)

if such approval is necessary to comply with any legal, tax or regulatory
requirement, including any approval requirement which is a prerequisite for
exemptive relief from Section 16(b) of the 1934 Act; or

 

 

(ii)

to materially increase the number of shares which may be issued under the Plan
or materially modify the requirements as to eligibility for participating in the
Plan.

 

The Board of Directors shall have authority to cause the Company to take any
action related to the Plan which may be required to comply with the provisions
of the Securities Act of 1933, as amended, the 1934 Act, and the rules and
regulations prescribed by the Securities and Exchange Commission. Any such
action shall be at the expense of the Company.

 

No termination, modification, suspension or amendment of the Plan shall alter or
impair the rights of any Optionee pursuant to a prior grant, without the consent
of the Optionee.

 

 

16.

FOREIGN JURISDICTIONS

 

The Committee may adopt, amend, and terminate such arrangements, not
inconsistent with the intent of the Plan, as it may deem necessary or desirable
to make available tax or other benefits of laws of any foreign jurisdiction, to
key employees of the Company who are subject to such laws and who are eligible
to receive Option grants under the Plan.

 

 

17.

DURATION OF THE PLAN

 

 

Grants may be made under the Plan until September 30, 1995.


--------------------------------------------------------------------------------


 

18.

NOTICE

 

All notices and communications to the Company shall be in writing, effective as
of actual receipt by the Company, and shall be sent to:

 

 

General Mills, Inc.

 

Number One General Mills Boulevard

 

Minneapolis, Minnesota 55426

 

Attention: Corporate Compensation

 

If by Telex: 170360 Gen Mills

 

If by Facsimile: (612) 540-4925

 

 

19.

SECTION 16 OFFICERS

 

With respect to persons subject to Section 16 of the 1934 Act, transactions
under the Plan are intended to comply with all applicable conditions of Rule
16b-3 or its successors under the 1934 Act. To the extent any provision of the
Plan or action by the Committee fails to so comply, it shall be deemed null and
void, to the extent permitted by law and deemed advisable by the Committee.

 






 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------